Title: Cash Accounts, February 1766
From: Washington, George
To: 



[February 1766]



Cash


Feby 6—
To Cash of Jno. Snowden
£ 0.15.0


14—
To Do of Mr Jos[ep]h Lane for Colo. [George William] Fairfax
90. 0.0


23—
To Do of Valen[tin]e Crawford
21. 0.0



To Ditto of Ditto for Jno. Washington
15. 0.0



To Do of Do for Hemp brakes
0.15.0


Contra


Feby 5—
By Expences at Gardners
0.12.6



By Joseph Davenport
0.10.0


8—
By Expences at Cedar point
0. 5.0




By Servants
0. 1.3


12—
By Mr Samuel Washington
12. 0.0



By Cards
0.12.6



By Expences in getting of my Schooner
2. 5.0


25—
By Cash pd Colo. Fairfax pr rect
90. 0.0


